Case 3:14-cv-01921-SI Document 121 Filed 08/07/20 Page 1 of 2




                NOTE: This order is nonprecedential.


      United States Court of Appeals
          for the Federal Circuit
                       ______________________

       VERINATA HEALTH, INC., ILLUMINA, INC.,
                 Plaintiffs-Appellants

                                  v.

             ARIOSA DIAGNOSTICS, INC, ROCHE
                MOLECULAR SYSTEMS, INC.,
                 Defendants-Cross-Appellants
                   ______________________

    2018-2198, 2018-2303, 2018-2305, 2018-2306, 2018-2317
                   ______________________

        Appeals from the United States District Court for the
   Northern District of California in Nos. 3:12-cv-05501-SI,
   3:14-cv-01921-SI, 3:15-cv-02216-SI, Senior Judge Susan Y.
   Illston.
                    ______________________

      ON PETITION FOR PANEL REHEARING AND
               REHEARING EN BANC
                ______________________

      Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
     MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
                and HUGHES, Circuit Judges *.



       *   Circuit Judge Stoll did not participate.
Case 3:14-cv-01921-SI Document 121 Filed 08/07/20 Page 2 of 2




   2          VERINATA HEALTH, INC. v. ARIOSA DIAGNOSTICS, INC.




   PER CURIAM.
                           ORDER
       Appellant Illumina, Inc. filed a combined petition for
   panel rehearing and rehearing en banc. A response to the
   petition was invited by the court and filed by Cross-Appel-
   lants Ariosa Diagnostics, Inc and Roche Molecular Sys-
   tems, Inc. The petition was referred to the panel that
   heard the appeal, and thereafter the petition for rehearing
   en banc was referred to the circuit judges who are in regu-
   lar active service.
       Upon consideration thereof,
       IT IS ORDERED THAT:
       The petition for panel rehearing is denied.
       The petition for rehearing en banc is denied.
       The mandate of the court will issue on August 14, 2020.


                                     FOR THE COURT

       August 7, 2020                /s/ Peter R. Marksteiner
           Date                      Peter R. Marksteiner
                                     Clerk of Court
